                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

STEVEN DRAKE and COURTENEY         )
SQUIBB,                            )
                                   )
         Plaintiffs,               )                     2:19-CV-1
                                   )
v.                                 )                     Judge Curtis L. Collier
                                   )
GREENEVILLE COLLECTION SERVICE, )                        Magistrate Judge Christopher H. Steger
INC., LAUGHLIN MEMORIAL HOSPITAL, )
INC., ALEX A. CHESNUT, and CHESNUT )
LAW OFFICE, LLP,                   )
                                   )
         Defendants.               )

                                    MEMORANDUM

       Defendants Greeneville Collection Service, Inc. (“Greeneville Collection”) and Laughlin

Memorial Hospital, Inc. (“Laughlin”) have moved for a judgment on the pleadings for the claims

alleged against them. (Doc. 44.) Plaintiffs have not filed a response and the time to do so has

expired (Doc. 58).1 For the reasons set out below, the Court GRANTS Defendants’ motion (Doc

44).

I.     BACKGROUND2

       From 2012 until 2017, Plaintiff Steven Drake (“Drake”) received several medical services

from Defendant Laughlin on a credit basis. (Doc. 38-1.) After he defaulted on his obligations,

Defendant Laughlin hired Defendants Greeneville Collection, Chesnut Law Office, LLP

(“Chesnut Law”), and Alex Chesnut to attempt to collect the debt. (Doc. 38 at 5.) On December



       1
          On August 20, 2019, Plaintiffs moved for an extension of the deadline to respond to
Defendants’ motion. (Doc. 51.) The Court granted Plaintiffs’ motion and extended their time to
respond to October 10, 2019. (Doc. 58.)
        2
          This summary of the facts accepts all of the factual allegations in Plaintiffs’ Complaint
as true. See Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).
5, 2017, Defendants Chesnut Law and Alex Chesnut filed a collection lawsuit against Plaintiff

Drake and his wife, Courteney Squibb (together, “Plaintiffs”), in the Greene County General

Sessions Court for $21,413.60 plus 6.25% interest. (Doc. 38-1.)

       Plaintiff Drake learned of the collection suit on December 7, 2017. (Doc. 38 at 8.) Plaintiff

Drake called Defendant Chesnut Law and was told he would need to pay twenty to twenty-five

percent of his debt, or approximately $1,000, every month to pay off his debt. (Id.) Plaintiff Drake

explained he could only afford to pay $100 per month, which he was told was not sufficient. (Id.)

At the scheduled hearing on December 21, 2017, the judge told Plaintiff Drake to meet Defendant

Alex Chesnut outside the courtroom to discuss a payment plan. (Id. at 9.) Defendant Alex Chesnut

informed Plaintiff Drake that he would need to pay $300 per month, but ultimately agreed to

Plaintiff Drake’s proposal of $150 per month. (Id.) On December 22, 2017, a default judgment

was entered against Plaintiffs based on the civil summons. (Id.)

       On July 17, 2019, Plaintiffs filed this lawsuit against Defendants Laughlin, Greeneville

Collection, Alex Chesnut, and Chesnut Law. (Doc. 38.) Plaintiffs claim the default judgment is

void for lack of personal jurisdiction due to improper service of process and thus seek to have it

set aside. (Id.) Plaintiffs also seek recovery for claims under the Equal Credit Opportunity Act

(“ECOA”) and the Fair Debt Collection Practices Act (“FDCPA”). (Id.)

       Defendants Laughlin and Greeneville Collection have moved for a judgment on the

pleadings for the claims filed against them. (Doc. 44.) Defendants assert the Court lacks

jurisdiction under the Rooker-Feldman doctrine for any alleged injuries caused by the default

judgment and that the remaining claims fail to state a claim upon which relief can be granted.

(Doc. 45.)




                                                 2
II.     STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(c), a party may move for a judgment on the

pleadings after the pleadings are closed, but early enough not to delay trial. The standard of review

for a motion on the pleadings is the same standard applied in a motion to dismiss under Federal

Rule of Civil Procedure 12(b). Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 295 (6th

Cir. 2008). A court must construe the complaint in the light most favorable to the plaintiff and

accept all factual allegations as true. Coley v. Lucas Cty, Ohio, 799 F.3d 530, 537 (6th Cir. 2015).

Bare legal conclusions, however, need not be accepted as true. See Papasan v. Allain, 478 U.S.

265, 286 (1986). In addition, all ambiguities must be resolved in the plaintiff’s favor. Carter by

Carter v. Cornwell, 983 F.2d 52, 54 (6th Cir. 1993) (citing Jackson v. Richards Med. Co., 961

F.2d 575, 577 (6th Cir. 1992)).

        The defendant bears the burden of showing that the complaint has not stated a claim for

relief. Coley, 799 F.3d at 537. To survive a motion on the pleadings, a complaint must present

sufficient facts which, if true, “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when there are sufficient

facts to “allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In determining whether the

complaint satisfies facial probability, a court must “draw on its judicial experience and common

sense.” See id. at 679.

        If a party presents matters outside the pleadings, the court must either exclude those matters

from consideration or treat the motion as one for summary judgment. Fed. R. Civ. P. 12(d).

Documents attached to the pleadings are considered part of the pleadings. Fed. R. Civ. P. 10(c).




                                                   3
III.   DISCUSSION

       The Court will first determine the applicability of the Rooker-Feldman doctrine and then

will evaluate Plaintiffs’ remaining claims.

       A.        The Rooker-Feldman Doctrine

       The Rooker-Feldman doctrine arises from two Supreme Court cases, Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S.

462 (1983).

       In Rooker, a federal court declined to exercise jurisdiction over a petition to have a state

court judgment declared null and void. 263 U.S. at 414–15. The Supreme Court agreed with the

court’s decision, explaining,

       [I]t was the province and duty of the state courts to decide [the constitutional
       questions]; and their decision, whether right or wrong, was an exercise of
       jurisdiction. If the decision was wrong, that did not make the judgment void, but
       merely left it open to reversal or modification in an appropriate and timely appellate
       proceeding.
       ...
       [N]o court of the United States other than this court could entertain a proceeding to
       reverse or modify the judgment for errors of that character.

Id. at 415–16.

       In Feldman, the district court declined to review a state court’s decision on bar admission

matters. 460 U.S. at 463. The Supreme Court again agreed with the district court’s interpretation

of its jurisdictional reach. Id. at 476 (“[T]he United States District Court is without authority to

review final determinations of the District of Columbia Court of Appeals in judicial proceedings.

Review of such determinations can be obtained only in this Court.”).

       Together these two cases stand for the proposition that federal courts cannot review claims

“brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced . . . .” Exxon Mobile Corp. v. Saudi Basic Indus.

                                                 4
Corp., 544 U.S. 280, 284 (2005); see also In re Sun Valley Foods Co., 801 F.2d 186, 189 (6th Cir.

1986) (“A United States district court has no authority to review final judgments of a state court

in judicial proceedings. . . . This is true, even though the state court judgment may have been

erroneous.”) (internal quotations omitted).

       In determining whether the Rooker-Feldman doctrine applies, a court must look to “the

source of the injury” alleged. McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006). “If

the source of the injury is the state court decision, then the Rooker–Feldman doctrine would

prevent the district court from asserting jurisdiction. If there is some other source of injury, such

as a third party’s actions, then the plaintiff asserts an independent claim.” Id.

       Defendants argue the state court entered a valid judgment against Plaintiffs and thus this

Court lacks jurisdiction over Plaintiffs’ claims attacking that judgment’s validity.            (Id.)

Specifically, Defendants contend the Rooker-Feldman doctrine precludes review of Plaintiffs’

request to have the default judgment set aside and Plaintiffs’ claims that Plaintiff Squibb did not

owe the debt sought in the collection suit and should not have been named in the suit. (Id.)

Plaintiffs have not filed a response.

       Plaintiffs’ request to have the state court default judgment set aside falls squarely within

the Rooker-Feldman doctrine. Plaintiffs are asking this Court to reject a state court judgment as

void, which is plainly prohibited by the Rooker-Feldman doctrine. See Singleton v. Hosp. of

Morristown, Nos. 2:15-cv-287; 2:15-cv-290, 2016 WL 7315351, at *5 (E.D. Tenn. Dec. 14, 2016);

McCormick, 451 F.3d at 393. As a result, this Court lacks jurisdiction over Plaintiffs’ request to

have the judgment set aside and their further requests for relief from the allegedly void judgment

in the form of restitution, pre-judgment interest, and costs.




                                                  5
        In addition, three of Plaintiffs’ FDCPA claims rely on a challenge to the state court

judgment and thus must also be dismissed for lack of jurisdiction. Specifically, Plaintiffs allege

Defendants’ inclusion of Plaintiff Squibb in the collection lawsuit violated the FDCPA by falsely

representing Plaintiff Squibb owed a debt. (Doc. 38 at 20–21.) Plaintiffs also allege FDCPA

violations for attempting to collect debts from Plaintiff Squibb that she did not owe (Id. at 21), and

interest and fees that she did not contract for (Id. at 22). Each of these claims relies on the

underlying assertion that Plaintiff Squibb did not owe the debt alleged in the civil summons. In

entering the default judgment against both Plaintiffs, however, the state court necessarily found

that Plaintiff Squibb did owe the amount alleged. As a result, Plaintiffs’ FDCPA claims would

require the Court to review and reject the state court decision, which is prohibited by the Rooker-

Feldman doctrine. See Singleton, 2016 WL 7315351, at *5; McCormick, 451 F.3d at 393.

        In contrast, the Court does have jurisdiction over Plaintiffs’ claims under the FDCPA and

ECOA that are based on actions independent from the state court decision. Plaintiffs claim

violations under the ECOA for failure to provide notice of an adverse action (Doc. 38 at 16) and

for discrimination based on marital status for attempting to collect from Plaintiff Squibb (Id. at

17). The source of injury for these claims is Defendants’ conduct rather than the state court

decision, meaning the Rooker-Feldman doctrine does not apply and this Court retains jurisdiction.

See McCormick, 451 F.3d at 393.

        The Court also has jurisdiction over Plaintiffs’ FDCPA claims for filing in an improper

venue (Id. at 23),3 failure to provide statutorily required disclosures (Id. at 19), falsely representing



        3
          At this stage in the litigation, the Court must construe all evidence in the light most
favorable to Plaintiffs. See Coley, 799 F.3d at 537. As a result, Plaintiffs’ claim that the collection
suit was not filed in the proper venue is construed not as a challenge to the state court judgment
itself, but rather the independent action of Defendants’ alleged violation of the FDCPA venue
provision.
                                                   6
that a communication is from an attorney (Id. at 23), and failure to include statutorily required

language in subsequent communications from a debt collector (Id. at 24). Each of these claims is

based on Defendants’ actions or inactions, meaning they are independent from the state court

decision and thus reviewable by this Court. See McCormick, 451 F.3d at 393.

          B.     Remaining Claims under the ECOA

          The ECOA prohibits creditors from discriminating against applicants on the basis of

marital status. 15 U.S.C. § 1691(a). Plaintiffs allege Defendant Laughlin violated this prohibition

by improperly treating Plaintiff Squibb as a co-signor and failing to provide notice of an adverse

action.

                 1.      Violation under 15 U.S.C. § 1691(a)(1)

          The FDCPA prohibits creditors from requiring spouses to co-sign for credit if the applicant-

spouse qualifies on his or her own. 12 C.F.R. § 202.7(d)(1).

          Plaintiffs allege Defendant Laughlin treated Plaintiff Squibb as an effective co-signor by

including her in the collection lawsuit despite her not receiving any medical services or signing

any contracts with Defendant Laughlin. (Doc. 38 at 16.) Defendants contend the collection lawsuit

does not treat Plaintiff Squibb as a co-signor because Defendant Laughlin had the right to include

her in the suit under the Tennessee Equal Consumer Credit Act. (Doc. 45 at 19.) Furthermore,

Plaintiff Squibb was not required to co-sign with Plaintiff Drake for him to obtain credit. (Id.) As

a result, Defendants assert that Plaintiffs’ claim fails to state the necessary elements to survive a

motion on the pleadings. (Id.)

          Commonly known as the spouse-guarantor rule, 12 C.F.R. § 202.7(d)(1) provides that, “a

creditor shall not require the signature of an applicant’s spouse or other person, other than a joint

applicant, on any credit instrument if the applicant qualifies under the creditor’s standards of



                                                   7
creditworthiness for the amount and terms of the credit requested.” An individual alleging a

violation “need only prove that her spouse applied for credit, and . . . the creditor ‘require[d] the

signature of [the] applicant’s spouse’. . . .” RL BB Acquisition, LLC v. Bridgemill Commons Dev.

Grp., LLC, 754 F.3d 380, 389 (6th Cir. 2014) (citing 12 C.F.R. §§ 202.7(d)(1), 1002.7(d)(1)).

       The Complaint does not allege Plaintiff Squibb was required to co-sign with Plaintiff Drake

for him to obtain credit from Defendant Laughlin. Plaintiffs instead allege Defendant Laughlin

has effectively treated her as a co-signor by including her in the collection suit. (Doc. 38.) The

spouse-guarantor rule, however, only prohibits creditors from requiring a spouse’s signature when

the applicant-spouse qualifies for credit on his or her own. See RL BB Acquisition, LLC, 754 F.3d

at 389 (remanding the issue of a violation of the spouse-guarantor rule to determine if there was

“any evidence that [creditor’s] requested [spouse’s] signature, not merely signature of another

person, as a guaranty on [debtor’s] loan.”). When Plaintiff Drake applied for credit from

Defendant Laughlin, Plaintiff Squibb did not have to co-sign or act as a guaranty for him to obtain

credit. To the contrary, Plaintiff Drake first obtained credit from Defendant Laughlin before he

married Plaintiff Squibb. (Doc. 38 at 8, Doc. 38-1.)

       The Complaint does not provide any facts alleging that Defendant Laughlin required a

spousal signature before extending credit to Plaintiff Drake. Plaintiffs have thus failed to allege

sufficient facts to state a claim against Defendant Laughlin for a violation under 12 C.F.R. §

202.7(d)(1). Accordingly, the claim will be dismissed.

               2.      Violation under 15 U.S.C. § 1691(d)

       Plaintiffs have also alleged Defendant Laughlin failed to provide notice of an adverse

action in violation of 15 U.S.C. § 1691(d) and 12 C.F.R. §§ 202.2(c)(1), 1002(c)(1). Plaintiffs

contend the credit terms between Defendant Laughlin and Plaintiff Drake were changed when



                                                 8
Plaintiff Squibb was included in the collection lawsuit, but Defendant Laughlin failed to provide

notice of the adverse action. (Doc. 38 at 17.)

       The ECOA requires a statement of reasons when any adverse action is taken against a

debtor. 15 U.S.C. § 1691(d). The threshold question, then, is whether an adverse action was taken

against Plaintiff Drake.

       An adverse action is defined as “a denial or revocation of credit, a change in the terms of

an existing credit arrangement, or a refusal to grant credit in substantially the amount or on

substantially the terms requested.” 15 U.S.C. § 1691(d). Regulation B, which provides additional

regulations as authorized by the ECOA, defines an adverse action in a similar way. See 12 C.F.R.

§ 202.2 (c)(1) (defining adverse action as “(i) [a] refusal to grant credit in substantially the amount

or on substantially the terms requested in an application . . . (ii) [a] termination of an account or

an unfavorable change in the terms of an account that does not affect all or substantially all of a

class of the creditor’s accounts.”); 12 C.F.R. § 1002(c)(1) (same). Regulation B also states that an

adverse action does not include “any action or forbearance relating to an account taken in

connection with inactivity, default, or delinquency as to that account.” 12 C.F.R. § 202.2 (c)(2).

       Here, Plaintiffs assert the adverse action was filing a collection lawsuit that included

Plaintiff Squibb. Plaintiffs, however, do not dispute Plaintiff Drake was in default on the debt he

owed Defendant Laughlin and that the collection lawsuit was to recover this debt. (Doc. 38 at 5.)

Because a creditor taking action related to defaulted debt does not fall within the definition of an

adverse action, Defendant Laughlin’s filing of a collection suit against Plaintiffs does not

constitute an adverse action under the ECOA. See 12 C.F.R. § 202.2 (c)(2); Lewis v. ACB Bus.

Serv., Inc., 135 F.3d 389, 406–07 (6th Cir. 1998) (explaining that a creditor taking action to recover

a debt in default is not an adverse action as the creditor “is certainly entitled to sue [the debtor]



                                                  9
under such a circumstance.”). Even construing the evidence in the light most favorable to

Plaintiffs, Defendant Laughlin did not have to provide notice to Plaintiff Drake because no adverse

action was taken against him. Plaintiffs’ allegation against Defendant Laughlin for an alleged

violation of 15 U.S.C. § 1691(d) will thus be dismissed.

       C.      Remaining Claims under the FDCPA

       Plaintiffs have raised four claims under the FDCPA against Defendants Greeneville

Collection, Chesnut Law, and Alex Chesnut that this Court has jurisdiction to review. Plaintiffs

allege (1) the collection lawsuit was filed in an improper venue in violation of 15 U.S.C. § 1692i(a);

(2) Plaintiffs were not provided written notice with statutorily required disclosures in violation of

15 U.S.C. § 1692g(a); (3) Defendants Chesnut Law and Alex Chesnut falsely represented or

implied that a communication was from an attorney in violation of 15 U.S.C. § 1692e(3); and (4)

on two occasions Defendants Chesnut Law and Alex Chesnut failed to disclose they were speaking

with Plaintiffs in connection with a debt collection in violation of 15 U.S.C. § 1692e(11). (Doc.

38.)

               1.      Violation under 15 U.S.C. § 1692i(a)

       Plaintiffs allege a violation of the FDCPA for filing the collection lawsuit against Plaintiff

Squibb in the improper venue. (Doc. 38.) Plaintiffs contend Plaintiff Squibb did not reside or

engage in activity with Defendants in Greene County, where the collection suit was filed. (Id.)

The FDCPA requires legal actions on debt to be filed either where the consumer signed the contract

in question or where the consumer resided at the action’s commencement. 15 U.S.C. § 1692i(a)(2).

As a result, Plaintiffs assert the proper venue for the action against Plaintiff Squibb would have

been Washington County, where she resided, making the filing in Greene County a violation of

the FDCPA. (Doc. 38.)



                                                 10
       Defendants argue Defendant Greeneville Collection was not a party to the collection

lawsuit and Plaintiffs have not alleged any facts connecting Defendant Greeneville Collection to

the filing in Greene County. (Doc. 45.) The Court agrees. Plaintiffs do not contend Defendant

Greeneville Collection was a party to the lawsuit or involved in the decision of where to file it.

(Doc. 38.) As the civil summons demonstrates, Laughlin Memorial Hospital was the plaintiff, the

defendants were “Steven Cole Drake and Courtney Squibb Drake,” and Alex Chesnut was listed

as the plaintiff’s attorney. (Doc. 38-1.) The only mention of Defendant Greeneville Collection in

relation to the lawsuit is Plaintiffs’ contention that Defendant Greeneville Collection funded the

suit. (Id.) Plaintiffs do not allege that in paying for the lawsuit Defendant Greeneville Collection

assisted in the preparation and filing of the suit or in the decision to file in Greene County. Rather,

the Complaint alleges Defendants Chesnut Law and Alex Chesnut prepared and filed the suit.

(Doc. 38 at 5.) Plaintiffs have failed to allege any facts that connect Defendant Greeneville

Collection to the decision of where to file the lawsuit and their failure to respond “may be deemed

a waiver of any opposition to the relief sought.” E.D. Tenn. L.R. 7.2. Accordingly, the claim

against Defendant Greeneville Collection for violating 15 U.S.C. § 1692i(a)(2) will be dismissed.

               2.      Violation under 15 U.S.C. § 1692g(a)

       A debt collector, “[w]ithin five days after the initial communication with a consumer in

connection with the collection of any debt[,]” must send the consumer a written notice containing

specific information about the debt and the collection process. 15 U.S.C. § 1692g(a).

       Plaintiffs contend the civil summons filed by Defendants Chesnut Law and Alex Chesnut

constituted an initial communication. (Doc. 38.) Plaintiffs explain that the summons does not

include the statutorily required information and the information was not provided at a later time.

(Id.) Defendants contend that Plaintiffs have failed to allege any conduct that would require



                                                  11
Defendant Greeneville Collection to provide disclosures as the Complaint does not allege any

communications between Defendant Greeneville Collection and Plaintiffs. (Doc. 45.)

       The FDCPA appears to exclude a civil summons as an initial communication. 15 U.S.C.

§ 1692g(d) (“A communication in the form of a formal pleading in a civil action shall not be treated

as an initial communication for the purposes of subsection (a).”). Even assuming the civil

summons was an initial communication, Defendant Greeneville Collection was not a party to the

lawsuit; it only provided payment for it. (Doc. 38 at 6.) Paying for litigation, however, does not

necessarily involve making any direct communications within the meaning of 15 U.S.C. §

1692g(a). Even construing all the evidence in favor of the non-movant, Plaintiffs have not alleged

Defendant Greeneville Collection made an initial communication to Plaintiff Drake that would

trigger the requirement for subsequent disclosures. Thus, the claim against Defendant Greeneville

Collection for a violation of 15 U.S.C. § 1692g will be dismissed.

               3.      Violation under 15 U.S.C. § 1692e(3)

       Plaintiffs state Defendant Alex Chesnut was listed as the attorney on the civil summons,

which they argue falsely implied he was professionally involved in the lawsuit before it was filed

and had determined that the individual is a candidate for legal action. (Doc. 38.) Plaintiffs contend

Defendant Alex Chesnut did not review any of Defendant Laughlin’s claims against Plaintiff

Squibb before being listed as the attorney, in violation of 15 U.S.C. § 1692e(3). (Id.)

       Defendants argue that Plaintiffs have not alleged any facts that Defendant Greeneville

Collection engaged in any activity related to the listing of Defendant Alex Chesnut as an attorney

or that Defendant Alex Chesnut was acting on its behalf. (Doc. 45.)

       As discussed above, the only connection between the filing of the collection suit and

Defendant Greeneville Collection is that Defendant Greeneville Collection paid for the filing.



                                                 12
(Doc. 38 at 6.) The Complaint claims Defendants Chesnut Law and Alex Chesnut filed the

collection lawsuit on Defendant Laughlin’s behalf, which listed Defendant Alex Chesnut as the

attorney. (Id. at 5, Doc. 38-1.) Plaintiffs have not offered any facts to suggest that Defendant

Greeneville Collection had any involvement in the decision to list Defendant Alex Chesnut as the

attorney on the civil summons. As a result, the claim against Defendant Greeneville Collection

for a violation of § 1692e(3) will be dismissed.

               4.     Violation under 15 U.S.C. § 1692e(11)

       In communicating with debtors, debt collectors must disclose the purpose of the

communication is for debt collection. 15 U.S.C. § 1692e(11). Plaintiffs contend that Plaintiff

Drake’s conversations with Defendants Chesnut Law and Alex Chesnut regarding a payment plan

were subsequent communications in connection with a debt. (Doc. 38.) Plaintiffs contend that

there was no disclosure in either conversation that the communications were from a debt collector.

(Id.) Defendants assert that the Complaint does not allege any facts connecting Defendant

Greeneville Collection to these communications. (Doc. 45.)

       As discussed above, Plaintiffs failed to allege any direct communications between

Defendant Greeneville Collection and Plaintiffs regarding the debt. Even construing the evidence

in the light most favorable to the non-movant, Plaintiffs have not alleged any facts that Defendant

Greeneville Collection failed to make required disclosures in subsequent communications because

there is no evidence of any subsequent communications. Therefore, Plaintiffs’ claim against

Defendant Greeneville Collection for an alleged violation of 15 U.S.C. §1692e(11) will be

dismissed.




                                                   13
IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ motion (Doc. 44) as follows:

      1. Plaintiffs’ claims requesting this Court set aside the state court default judgment and

         award Plaintiffs restitution, pre-judgment interest, and damages will be DISMISSED

         for lack of jurisdiction;

      2. Plaintiffs’ claims against Defendants under the FDCPA for (1) false representation of

         the character, amount, and legal status of the debt; (2) attempting to collect debts from

         Plaintiff Squibb that she does not owe; and (3) attempting to collect interest and fees

         from Plaintiff Squibb without a contract will be DISMISSED for lack of jurisdiction;

      3. Plaintiffs’ claims against Defendant Laughlin for violations of 15 U.S.C. §§ 1691g and

         1691a(1) will be DISMISSED for failure to state a claim upon which relief can be

         granted; and

      4. Plaintiffs’ claims against Defendant Greeneville Collection for violating 15 U.S.C. §§

         1692i, 1692g, 1692e(3), and 1692e(11) will be DISMISSED for failure to state a claim

         upon which relief can be granted.



      An appropriate order will enter.



                                             /s/
                                             CURTIS L. COLLIER
                                             UNITED STATES DISTRICT JUDGE




                                              14
